Exhibit 10.1

[Company Logo]

GSI Commerce, Inc.

Leadership Team Deferral Plan



--------------------------------------------------------------------------------

Contents

 

          Page

Article 1.

  

Effective Date and Purpose

   1

Article 2.

  

Administration

   1

Article 3.

  

Eligibility and Participation

   2-3

Article 4.

  

Elective Deferrals

   3-6

Article 5.

  

Nonelective Deferrals

   6-8

Article 6.

  

Distribution Rules

   8-10

Article 7.

  

Acceleration of Payments

   10-11

Article 8.

  

Deferred Compensation Accounts

   11-12

Article 9.

  

Rights of Participants

   12-13

Article 10.

  

Withholding of Taxes

   13

Article 11.

  

Amendment and Termination

   13-14

Article 12.

  

Miscellaneous

   14-15 Appendices A&B.   



--------------------------------------------------------------------------------

GSI Commerce, Inc.

Leadership Team Deferral Plan

Article 1. Effective Date and Purpose

1.1 Effective Date. GSI Commerce, Inc. (the “Company”) hereby establishes the
“GSI Commerce Leadership Team Deferral Plan” (the “Plan”) effective as of
July 1, 2006.

1.2 Purpose. The Plan is a deferred compensation plan for key employees the
primary purpose of which is to provide certain key employees of the Company, its
subsidiaries, and affiliates with deferred cash awards and the opportunity to
voluntarily defer a portion of their compensation, in each case subject to the
terms of the Plan. By adopting the Plan, the Company desires to enhance its
ability to attract and retain employees of outstanding competence.

Article 2. Administration

2.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company or any other successor Committee
appointed by the Board (the “Committee”). The members of the Committee shall be
appointed by, and shall serve at the discretion of, the Board. The Committee
shall also have the authority, as it determines in its sole discretion to be
necessary or appropriate, to administer under the provisions of this Plan, and
in a manner consistent with the provisions of such other plans, any grants and
awards made under any other plans of the Company that are deferred under this
Plan.

2.2 Authority of the Committee. Except as limited by law or by the Company’s
Certificate of Incorporation or Bylaws, and subject to the provisions herein,
the Committee shall have authority to make all determinations that may be
necessary or advisable for the administration of the Plan. This includes but is
not limited to Plan eligibility, terms and provisions and operations. As
permitted by law, the Committee may delegate any of its authority granted under
the Plan to such other person or entity it deems appropriate, including but not
limited to, senior management of the Company.

2.3 Guidelines. Subject to the provisions herein, the Committee may adopt
written guidelines for the implementation and administration of the Plan.

2.4 Decisions Binding. All determinations and decisions of the Committee arising
under the Plan shall be final, binding, and conclusive upon all parties.

2.5 Claim Procedures. The claims procedures set forth on Appendix A and Appendix
B shall apply for all benefits payable under the Plan. The Committee is the
“Plan Administrator” for purposes of the Plan’s claims procedures.

 

1



--------------------------------------------------------------------------------

Article 3. Eligibility and Participation

3.1 Eligibility. Subject to Section 3.2, employees of the Company, its
subsidiaries and affiliates eligible to be selected to participate in the Plan
during any calendar year (hereinafter, a “Year” or “Plan Year”) generally
include level 1, 2 and 3 executive employees, vice presidents and directors, as
determined by the Company’s compensation structure for a given Plan Year, and
any other executive employees that the Committee designates as eligible to
participate in the Plan. Further, the Committee may place such additional
limitations on eligibility, as it deems necessary and appropriate under the
circumstances.

3.2 Participation. The Committee based upon the criteria set forth in Sections
3.1 herein shall determine which eligible employees may participate in the Plan
during any Year. An eligible employee who is selected to participate in the Plan
shall be so notified in writing and delivered the Plan enrollment materials.
Employees shall become eligible to participate in the Plan (“Participants”) upon
receiving such initial notification of eligibility and the Plan enrollment
materials. Notwithstanding any other provisions of this Plan, each employee that
is selected as an eligible Participant for a Plan Year shall continue to be
eligible to participate in this Plan in future Plan Years as long as such
employee remains in a designated eligible position. A Participant who is no
longer employed by the Company, its subsidiaries or affiliates is no longer
eligible to participate in the Plan and may not elect to defer Compensation
otherwise payable to the Participant with respect to the period on or after his
or her termination of employment. In the event a Participant selected to
participate in the Plan on an elective basis no longer meets the criteria for
participation, such Participant shall retain all the rights described under the
Plan, except the right to make any deferrals for future Plan Years, until such
time that the Participant again meets the criteria for participation and is
notified of his or her eligibility to participate in the Plan.

3.3 Initial Year Participation Elections. Except as provided in Section 4.2 for
Performance-Based Compensation, in order to defer compensation attributable to
services performed during the Year that the Participant first becomes eligible
to participate in the Plan, within thirty (30) calendar days of first becoming
eligible to participate, the eligible Participant must submit his or her
enrollment elections in accordance with the enrollment procedures established by
the Committee, which may include completing an election form (including in
electronic form via a pre-established website developed for such purpose) as
described herein (“Election Form”) and deliver it to the Committee or its
designee. The deferral election will not be effective with respect to
compensation attributable to services performed prior to the filing of the
election and will take effect as soon as administratively possible following the
filing of the election. Unless the eligible Participant’s election can comply
with the requirements in Section 4.2 for “Performance–Based Compensation,” any
deferral of annual bonus to be received with respect to such initial Year of
eligibility shall be limited to a fraction of such annual bonus, with the
numerator of the fraction being the number of days remaining in the performance
period after the Election Form is delivered and the denominator of which is the
total number of days in the performance period. The deferral election cannot be
for the first Year that the Participant first becomes eligible to participate in
the Plan if the Participant previously was eligible to participate in any other
non-qualified deferred compensation account balance plan of the Company, its
subsidiaries or its affiliates.

3.4 Subsequent Year Participation Elections. If a Participant does not elect to
participate in the Plan during the initial Year that he or she first becomes
eligible to participate, then in order for such Participant to participate in
the Plan during subsequent Years, then except as provided in Section 4.2 for
Performance-Based Compensation, the Participant must complete an Election Form
and deliver it to the Committee or its designee during the Plan enrollment
period preceding the Year for which the new election will begin to apply. The
deferral election will be effective with respect to compensation attributable to
services performed by such Participant beginning on the following January 1st.

 

2



--------------------------------------------------------------------------------

3.5 Participation Election Irrevocability, Duration and Changes. Except as
permitted under Section 6.2, any deferral election made for a Year shall be
irrevocable with respect to such Year once it is submitted and is unique to that
Year. In order to participate in subsequent Years, a Participant must make a new
deferral election by filing with the Committee a new Election Form during the
Plan enrollment period preceding the Year for which the new deferral election
will begin to apply.

3.6 No Right to Participate. No employee shall have the right to be selected as
a Participant, or having been so selected for any given Year, to be selected
again as a Participant for any other Year.

3.7 Deferrals of Long-Term Awards. Any election to defer a “Long-Term Award”
must be made in compliance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and its
regulations and other guidance thereunder.

Article 4. Elective Deferrals

4.1 Amount That May Be Deferred. In accordance with rules established by the
Committee, a Participant may elect to defer, in any Year, up to one hundred
percent (100%) of eligible components of Compensation, including, but not
limited to, Salary, Bonus, Long-Term Awards and Discretionary Awards, all as
defined herein. The Committee, in its sole discretion, may designate which
components of Compensation are eligible for deferral elections under the Plan,
the minimum amount or increments of any single eligible component of
Compensation which may be deferred in any Year, and establish any other
limitations as it deems appropriate in any Year. The following definitions shall
apply for purposes of this Plan:

(a) “Salary” means all regular, basic wages, before reduction for amounts
deferred pursuant to the Plan or any other plan of the Company, payable in cash
to a Participant for services to be rendered, exclusive of any Bonus, Long-Term
Awards, other special fees, awards, or incentive compensation, allowances, or
amounts designated by the Company as payment toward or reimbursement of
expenses.

(b) “Bonus” means any incentive award based on an assessment of performance,
payable by the Company to a Participant with respect to the Participant’s
services during a Year, including, but not limited to, amounts awarded under the
Company’s 2005 Leadership Bonus Plan.

(c) “Long-Term Award” means any restricted stock or restricted stock unit award
payable to a Participant pursuant to a Company program where the award is
subject to a forfeiture condition requiring the continued provision of services
for a period of at least 12 months.

(d) “Discretionary Award” means any cash award payable to a Participant not
described above.

(e) “Compensation” means the gross Salary, Bonus, Long-Term Awards,
Discretionary Awards, and any other payments eligible for deferral under the
Plan, which are payable to a Participant with respect to services performed
during a Year.

4.2 Timing of Deferral Elections. An election to defer a component of
Compensation permitted by the Committee to be deferred by a Participant under
the Plan shall generally be given effect in accordance with the timing rules
specified in Sections 3.3 and 3.4 above and in compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). Notwithstanding
anything to the contrary set forth herein, for deferrals of Performance-Based
Compensation, the Participant may file an Election Form with the Committee or
its designee at any time up to the date that is at least six (6) months before
the end of the performance period. “Performance-Based Compensation”

 

3



--------------------------------------------------------------------------------

means Compensation that meets the requirements of performance-based compensation
specified in Section 409A(a)(4)(B)(iii) of the Code and its regulations and
other guidance promulgated thereunder. Performance-Based Compensation shall be
designated as such by the Company and must relate to services performed by the
Participant during a designated incentive period of at least twelve (12) months,
the performance goals must be preestablished by the Company in writing no later
than 90 days after the commencement of the performance period, and the outcome
must be substantially uncertain at the time the criteria are established.

4.3 Content of Deferral Election. All deferral elections shall be made on an
Election Form as described herein. Participants shall make the following
irrevocable elections at those times:

(a) The percentage to be deferred with respect to each eligible component of
Compensation for the Year:

(b) The length of the deferral period with respect to each eligible component of
Compensation, pursuant to the terms of Section 4.4 herein; and

(c) The form of payment to be made to the Participant at the end of the deferral
period(s), pursuant to the terms of Section 4.5 herein.

If the Participant does not make a valid election regarding the length of
deferral period or form of payment on the Election Form, the deferred amounts
will be distributed in accordance with the default provisions described in
Sections 4.4(c) and 4.5(c) below. Notwithstanding the amounts requested to be
deferred pursuant to Subparagraph (a) above, the limits on deferrals determined
under Section 4.1 herein shall apply to the requested deferrals each Year.

4.4 Length of Deferral.

(a) The deferral periods elected by each Participant with respect to deferrals
of Compensation (and accumulated investment gains and losses thereon) for any
Year shall be at least equal to one (1) year following the end of the Year in
which the Compensation is earned, and shall be no greater than the date of
Termination of Service. Notwithstanding the deferral periods elected by a
Participant pursuant to Section 4.3(b) or the form of payment in effect under
Section 4.3(c), in the event the Participant’s service with the Company is
terminated by reason of death or Disability, or the Participant is receiving
installment payments and dies or becomes Disabled prior to payment of all such
installments, payment of deferred amounts and accumulated investment gains or
losses thereon will be made to the Participant or his or her beneficiary in a
single lump sum. Such payment shall be made as soon as practicable to the
Participant or his or her beneficiary following the Participant’s death or
Disability, but in no event later than the 15th day of the third calendar month
following the end of the Year in which the Participant dies or becomes Disabled.

For purposes of the Plan, “Termination of Service” means a Participant’s
“separation from service” for purposes of Section 409A of the Code from the
Company and its subsidiaries and affiliates for any reason. While a Participant
is on military leave, sick leave, or other bona fide leave of absence authorized
by the Company (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if longer, so long as the
Participant’s right to reemployment with the Company is provided either by
statute or by contract, the Participant shall continue to be considered employed
and Compensation shall continue to be withheld during such leave of absence. If
a Participant’s period of leave of absence exceeds six months and the
Participant’s right to reemployment is not provided either by statute or by
contract, the Participant’s employment relationship will be deemed to terminate
so that the Participant shall have a Termination of Service on the first date
immediately

 

4



--------------------------------------------------------------------------------

following such six-month period. The Participant’s deferral election shall be
cancelled as soon as administratively practicable following such termination and
the Participant will receive a distribution in accordance with the provisions of
Section 4.5(d). If a Participant returns to employment after a deemed
Termination of Service due to leave of absence, the Participant may elect to
defer Compensation for the Plan Year following his or her return to employment
or service and for every Plan Year thereafter while a Participant in the Plan;
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee in accordance with the timing and
other election requirements specified in Article 3 above. The determination of
whether a Participant has had a Termination of Service shall be made in a manner
consistent with Section 409A of the Code and the regulations and other guidance
thereunder.

For purposes of the Plan, whenever any reference to “Disability” results in an
accelerated payment under this Plan or otherwise implicates Section 409A of the
Code, “Disability” will mean that a Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company. Determinations of Disability shall be made by
the Committee in a manner consistent with its definition as provided in
Section 409A of the Code and its regulations and other guidance thereunder.

(b) Notwithstanding the foregoing, the Committee, in its sole discretion, is
authorized to provide a Participant with the right to extend the deferral period
originally elected by such Participant to a later date if the election change
(i) does not take effect until at least twelve (12) months after the date on
which the new Election Form is filed with the Committee, (ii) the payment with
respect to such change in election is deferred for a period of not less than
five (5) years after the date such payment would otherwise have been made or
would commence to be paid (except to the extent payable as a result of death or
Disability), and (iii) the election change is made at least twelve (12) months
prior to the date the payment(s) would otherwise have commenced. In the case of
an ineffective change, benefits will be paid in accordance with the most recent
valid Election Form.

(c) If the Participant did not make a valid election regarding the deferral
period on the Election Form, the Participant shall be deemed to have elected
that the deferred amounts, together with accumulated investment gains or losses
thereon, be paid or commence to be paid as soon as practicable following the
Participant’s Termination of Service.

4.5 Payment of Deferred Amounts. Participants may elect to receive payment of
electively deferred amounts, together with accumulated investment gains or
losses thereon, at the end of the deferral period in a single lump sum cash
payment or in installments as detailed below.

(a) Lump Sum Payment. Subject to Section 6.1 herein, such payment shall be made
in cash within thirty (30) calendar days of the date specified by the
Participant as the date for payment of deferred Compensation as described in
Section 4.3 and 4.4 herein, or as soon thereafter as practicable.

(b) Installment Payments. Participants may elect payout in annual installments,
with a minimum number of annual installments of two (2) and a maximum of ten
(10). Subject to Section 6.1 herein, the initial annual payment shall be made
within thirty (30) calendar days after the commencement date selected by the
Participant pursuant to Sections 4.3 and 4.4 herein, or as soon thereafter as
practicable. The remaining annual installment payments shall be made each year
thereafter, until the Participant’s entire deferred compensation account has
been paid. Investment gains and losses shall

 

5



--------------------------------------------------------------------------------

accrue on the deferred amounts in the Participant’s deferred compensation
account, as provided in Section 8.2 of this Plan. The amount of each installment
payment shall be equal to the balance remaining in the Participant’s deferred
compensation account immediately prior to each such payment, multiplied by a
fraction, the numerator of which is one (1), and the denominator of which is the
number of annual installment payments remaining. An installment payment is
treated as a single payment for purposes of Section 409A of the Code.

(c) If the Participant did not make a valid election regarding the form of
distribution on the Election Form, the Participant shall be deemed to have
elected that the deferred amounts, together with accumulated investment gains or
losses thereon, be paid at the end of the deferral period in a single lump sum
cash payment.

Article 5. Nonelective Deferrals

5.1 Deferred Cash Awards. The Committee may, at its discretion during any Year,
make deferred cash awards on behalf of designated Participants, subject to the
applicable vesting requirements as provided under Section 5.3.

5.2 Deferred Period. With respect to each Year, the period of time during which
each such award shall be deferred, and the form, manner and timing of payment,
shall be as specified by the Committee in writing at the time of the grant of
such deferred cash awards. Notwithstanding the foregoing, (i) in the case of the
death or Disability of a Participant, the Participant’s benefits will be paid in
a single lump payment, and such payment shall be made as soon as practicable
following termination of the Participant’s service due to his or her death or
Disability, but in no event later than the end of the Year of death or
Disability or, if later, by the 15th day of the third calendar month following
the end of such Year, and (ii) in the event the Participant established the
existence of an Unforeseeable Emergency, the Committee may in its sole
discretion, accelerate the payment of the deferred cash award in accordance with
Section 6.2 herein.

5.3 Vesting Requirements. The Committee at the time of granting a deferred cash
award under this Article 5 may, in its sole discretion, impose vesting
requirements with respect to such award pursuant to which all or a portion of
such award may be forfeited under conditions specified by the Committee.
Notwithstanding the imposition of vesting requirements with respect to any
award, the entire amount of such award and any additions thereto pursuant to
Section 8.5 shall become 100% vested and non-forfeitable in the following
circumstances: (a) upon the occurrence of a Change in Control as defined in
Section 5.4; (b) upon the termination of employment of the Participant as a
result of the Participant’s death; (c) upon the termination of employment of the
Participant as a result of the Participant’s Disability; (d) upon the
termination of employment of the Participant as a result of the Participant’s
retirement under any retirement plan of the Company or a subsidiary of the
Company; or (e) upon the termination of employment of the Participant which
constitutes an involuntary termination of employment without cause. For purposes
of clause (d) above, the Committee shall make the determination of the existence
of “retirement” and such determination by the Committee shall be final. For
purposes of clause (e) above, “cause” shall mean an act of dishonesty, moral
turpitude or an intentional or grossly negligent act detrimental to the best
interests of the Company or a subsidiary or affiliate of the Company. In
addition, the Committee shall have the discretion to fully vest the deferred
cash award of any Participant.

 

6



--------------------------------------------------------------------------------

5.4 Change in Control.

(a) The term “Change in Control” shall mean any of the following events:

(1) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction, which is covered by
Section 5.4(a)(2). Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur (A) on account of the acquisition of securities of the
Company from the Company by an investor, any affiliate (as such term is defined
in Rule 405 of the Securities Act) thereof or any other Exchange Act Person in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(2) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(3) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

(4) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(5) individuals who, on the date this Plan is adopted by the Company’s board of
directors, are directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the directors; provided, however, that if the
appointment or election (or nomination for election) of any new director was
approved or recommended by a majority vote of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered a member of the
Incumbent Board.

(b) The term Change in Control shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.

(c) For purposes of the foregoing definition of Change in Control, the following
definitions shall apply.

 

7



--------------------------------------------------------------------------------

(1) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken ownership chain of corporations ending with the Company, provided each
corporation in the unbroken ownership chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such ownership chain, and (ii) any corporation (other than the Company) in an
unbroken ownership chain of corporations beginning with the Company, provided
each corporation (other than the last corporation) in the unbroken ownership
chain owns, at the time of the determination, stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such ownership chain. The Company’s board of
directors shall have the authority to determine (x) the time or times at which
the ownership tests are applied, and (y) whether “Affiliate” includes entities
other than corporations within the foregoing definition.

(2) “Entity” means a corporation, partnership, limited liability company or
other entity.

(3) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(4) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Affiliate,
(ii) any employee benefit plan of the Company or any Affiliate or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Affiliate, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, (iv) an Entity Owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their Ownership of stock of the Company; or (v) any natural person, Entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) that,
as of June 30, 2005, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

(5) “Own,” “Owned,” “Owner,” “Ownership.” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(6) “Securities Act” means the Securities Act of 1933, as amended.

Article 6. Distribution Rules.

6.1 Payments to Specified Employees Upon Termination of Service.

(a) Notwithstanding anything to the contrary set forth herein, with respect to
distributions to a Specified Employee as a result of a Termination of Service,
whether the distribution is made in the form of a lump sum or installments, the
distribution shall not be made or the payments may not begin before the date
which is six (6) months following the date of the Termination of Service, or, if
earlier, the date of death of the Specified Employee. Any amounts otherwise
payable during the six (6) month period following the Termination of Service
will accrue and be paid out as soon as administratively practicable following
the (6) month delay period. Any installment payments otherwise payable after the
six (6) month delay period following the Termination of Service will continue to
be paid out in accordance with the original payment schedule.

 

8



--------------------------------------------------------------------------------

(b) “Specified Employee” means for purposes of this Plan, and in accordance with
Section 409A of the Code, a “Key Employee” as set forth below and as defined in
Section 416(i) of the Code, without regard to paragraph (5) thereof, of a
corporation any stock in which is publicly traded on an established securities
market or otherwise on the date of the Termination of Service. If a person is a
Key Employee, the person is treated as a Specified Employee for the 12-month
period beginning on the April 1st that first follows the Key Employee
Identification Date. An employee will be considered a “Key Employee” if such
employee meets the requirements of this Section 6.1(b) at any time during the
12-month period ending on the Key Employee Identification Date. The “Key
Employee Identification Date” for the Plan is December 31st.

(1) An officer of the Company having an annual compensation greater than
$140,000 (in 2006), as adjusted at the same time and in the same manner as under
Section 415(d) of the Code. Not more than fifty (50) employees or, if less, the
greater of three (3) employees or ten percent (10%) of the Company’s employees
shall be considered as officers for purposes of this subsection.

(2) A five percent owner of the Company.

(3) A one percent owner of the Company having an annual compensation from the
Company of more than $150,000.

Whether an employee is a five percent owner or a one percent owner shall be
determined in accordance with Section 416(i)(1)(B) of the Code.

6.2 Unforeseeable Emergency Distributions. In the event that a Participant
suffers an Unforeseeable Emergency, defined below, the Participant shall be
permitted to withdraw from his or her deferred compensation account, including,
at the sole discretion of the Committee, the amount of any vested deferred cash
awards which have become part of the deferred compensation account, an amount
equal to the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any Federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution). The
Participant must first submit a written withdrawal request to the Committee
explaining the nature of the unforeseeable emergency and the amount required to
meet the need. The Participant will be required to certify that the need cannot
be reasonably met from other sources. If a Participant qualifies for an
unforeseeable emergency distribution under this Section 6.2 or has received a
hardship distribution pursuant to Treasury Regulation section 1.401(k)-1(d)(3)
(or its successor), the Participant may cancel his deferral election with regard
to Compensation to be earned in the remainder of the Year. Any later deferral
election will be subject to the provisions under Section 409A of the Code
governing initial deferral elections.

For purposes of this Article 6, “Unforeseeable Emergency” means a severe
financial hardship of the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or the Participant’s dependent (as
defined in Section 152(a) of the Code); loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
“Unforeseeable Emergency” also means the need to pay for medical expenses,
including non-refundable deductibles, as well as for the costs of prescription
drug medication and the need to pay for the funeral expenses of a spouse or a
dependent (as defined in Section 152(a) of the Code). Whether a Participant is
faced with an Unforeseeable Emergency shall be determined by the Committee on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan.

 

9



--------------------------------------------------------------------------------

Investment gains and losses will be credited in accordance with Article 8 up to
the date of distribution.

6.3 Delay of Distributions to Preserve Section 162(m) Deduction. Notwithstanding
anything to the contrary set forth herein, distributions under this Plan shall
be made to the maximum extent allowable under the Participant’s deferral
election, except that no distribution shall be made to the extent that the
receipt of such distribution, when combined with the receipt of all other
“applicable employee remuneration” (as defined in Section 162(m)(4) of the Code)
would cause any remuneration received by the Participant to be nondeductible by
the Company under Section 162(m)(1) of the Code. The commencement date of the
lump sum payment or annual installment period (whichever is applicable) shall be
automatically extended, when necessary to satisfy the requirements of this
subsection, until the earliest date at which the Company reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Section 162(m) of the Code.

6.4 No Discretionary Distributions. Except as expressly provided herein, the
Committee shall not exercise discretion with respect to the timing or form of
distributions from the Plan, but shall make distributions at the time and in the
form elected by the Participant on the Election Form or as otherwise specified
in the Plan. Notwithstanding anything to the contrary set forth herein, the
Committee retains the right, in its sole discretion, to delay or accelerate
distributions under the Plan to the extent permitted by Section 409A of the Code
and its regulations and other guidance thereunder.

Article 7. Acceleration of Payments.

Payments under the Plan may be accelerated only upon the occurrence of an event
specified in this Article 7 or in Section 6.2 herein.

7.1 Domestic Relations Order. A payment can be accelerated if such payment is
made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Section 414(p) of the
Code.

7.2 Divestiture. A payment can be accelerated as may be necessary to comply with
a certificate of divestiture as defined in Section 1043(b)(2) of the Code.

7.3 De Minimis Amounts. A payment will be accelerated if (i) the amount of the
payment is not greater than Ten Thousand Dollars ($10,000), (ii) at the time the
payment is made the amount constitutes the Participant’s entire interest under
the Plan, (iii) the payment is made on of before the later of (A) December 31 of
the calendar year in which occurs the Participant’s Termination of Service, and
(B) the date two and one half (2 1/2) months after the Participant’s Termination
of Service; (iv) the amount is paid in a lump sum; and (v) the Participant is
provided no election with respect to receipt of the lump sum payment.

7.4 Federal Insurance Contributions Act. A payment can be accelerated to the
extent required to pay the Federal Insurance Contributions Act tax imposed under
Sections 3101 and 3121(v)(2) of the Code with respect to Compensation deferred
under the Plan (the “FICA Amount”). Additionally, a payment can be accelerated
to pay the income tax on wages imposed under Section 3401 of the Code on the
FICA Amount and to pay the additional income tax at source on wages attributable
to the pyramiding Section 3401 wages and taxes. The total payment under this
Section 7.4 may not exceed the aggregate of the FICA Amount and the income tax
withholding related to the FICA Amount.

 

10



--------------------------------------------------------------------------------

7.5 Section 409A Additional Tax. A payment may be accelerated to the extent
required to pay any income tax imposed under Section 409A of the Code (the
“Section 409A Amount”) if at any time the Participant’s deferred compensation
arrangement fails to meet the requirements of Section 409A of the Code and the
regulations and other guidance thereunder. The total payment under this
Section 7.5 may not exceed the Section 409A Amount.

7.6 Corporate Events. A payment may be accelerated in the Committee’s discretion
in connection with any of the following events, in accordance with the
requirements of Section 409A of the Code and the regulations and other guidance
thereunder: (i) a corporate dissolution taxed under Section 331 of the Code,
(ii) with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A); (iii) in connection with a change in control event, as
defined under Section 409A of the Code; (iv) the termination of the Plan and all
other plans that would be aggregated with the Plan for purposes of Section 409A
of the Code pursuant to Article 11; and (v) such other events and conditions as
permitted by Section 409A of the Code and the regulations and other guidance
thereunder.

Article 8. Deferred Compensation Accounts

8.1 Participant Accounts. The Company shall establish and maintain an individual
bookkeeping account (“Participant Account”) in the name of each Participant by
or on behalf of whom deferrals have been made under Article 4 or Article 5
herein. Each Participant Account shall have a subaccount (the “Elective
Account”) for elective deferrals under Article 4 which shall be credited with
each amount deferred under Article 4 as of the date that such amount otherwise
would have become due and payable to the Participant. Each Participant Account
established for a Participant on whose behalf an award has been made under
Article 5 shall have a separate subaccount (“Non-Elective Account”), which shall
be credited with each such award as of the effective date of such award as,
determined by the Committee.

8.2 Investment Gains and Losses. The Participant’s Elective Account and the
Participant’s Non-Elective Account shall be credited with investment gains and
losses commencing on the date the Elective Account or the Non-Elective Account
first have a positive balance. The investment gains and losses shall be based on
the performance of the hypothetical investments described in Section 8.3 made
available by the Committee from time to time, as selected by the Participant in
accordance with the rules of Section 8.4. The value of the deferred compensation
benefits paid under this Plan shall depend on the investment gains and losses
credited to the Elective Account or the Non-Elective Account, based on the
Participant’s selections from among the investment alternatives. There shall be
no guaranteed rate of return on the Elective Account or the Non-Elective Account
under this Plan. Nothing contained herein shall require the Company to invest
the deferred amounts in any actual investments. Investment gains and losses
credited on deferred amounts shall be paid out to Participants at the same time
and in the same manner as the underlying vested deferred amounts.

8.3 Hypothetical Investment Choices. The Committee from time to time may make
available any or all of the following hypothetical investments:

(a) Interest-Bearing Cash Account. A Participant’s Elective Account or
Non-Elective Account, as the case may be, shall be credited daily with interest
at the rate selected by the Committee and announced to Participants from time to
time.

(b) Phantom Investment Alternatives. Each Phantom Investment Alternative is a
phantom investment opportunity based on mutual fund or quoted benchmark such as
the NASDAQ Combined Composite Index or the S&P 500 Index. The Committee will
name the investment choices available under the Phantom Investment Alternatives
from time to time. The portion of a Participant’s Elective

 

11



--------------------------------------------------------------------------------

Account or the Participant’s Non-Elective Account, as the case may be, allocated
to the Phantom Investment Alternatives will be credited with investment gains
and losses based on the investment performance as periodically reported by the
proxy mutual funds or quoted benchmarks using unit accounting as if the
Participant’s deferred amounts had been invested in those portfolios. The
accounting for additions to Phantom Investment Alternatives or redemptions
therefrom shall be similarly based on unit accounting as of the date of the
transaction.

8.4 Selection and Reallocation of Hypothetical Investment Choices. Investment
choices may be made or changed in accordance with the following rules:

(a) A Participant shall designate on his Election Form the percentage of each
deferred amount, which shall be allocated to each available investment choice.
In default of a complete designation, the Participant’s Elective Account or
Non-Elective Account, as the case may be (or the undesignated portion thereof)
shall be credited with investment gains and losses in accordance with
Section 8.3(a).

(b) The Participant may request a change in the allocation of previously
deferred portions of his Elective Account or Non-Elective Account, as the case
may be, among the various investment alternatives. Such changes may be made
daily and all requests will become effective at the close of the market (NASDAQ)
on such day. The Participant may also change the allocation, which shall apply
to any new elective deferral amounts and deferred cash awards under the same
rules.

8.5 Charges Against Accounts. There shall be charged against each Participant’s
deferred compensation account any payments made to the Participant or to his or
her beneficiary, expenses and investment losses allocable to the Participant’s
account, and forfeitures of any unvested amounts at termination of employment.

Article 9. Rights of Participants

9.1 Contractual Obligation. The Plan shall create a contractual obligation on
the part of the Company to make payments from the Participant Accounts when due.
Payment of account balances shall be made out of the general funds of the
Company.

9.2 Unsecured Interest. No Participant or party claiming an interest in amounts
deferred by or on behalf of a Participant, including any investment gains or
losses thereon, shall have any interest whatsoever in any specific asset of the
Company. Any and all investments remain the property of the Company. To the
extent that any party acquires a right to receive payments under the Plan, such
right shall be equivalent to that of an unsecured general creditor of the
Company. It is the intention of the Company that this Plan and the trust
referenced in Section 9.3 below be unfunded for purposes of the Code and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

9.3 Authorization for Trust. The Company may, but shall not be required to,
establish one or more trusts, with such trustee as the Committee may approve,
for the purpose of providing for the payment of vested deferred amounts. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. To the extent any amounts deferred under
the Plan are actually paid from any such trust, the Company shall have no
further obligation with respect thereto, but to the extent not so paid, such
vested deferred amounts shall remain the obligation of, and shall be paid by,
the Company.

 

12



--------------------------------------------------------------------------------

9.4 Employment. Nothing in the Plan shall interfere with nor limit in any way
the right of the Company to terminate any Participant’s employment at any time,
or confer upon any Participant any right to continue in the employ of the
Company.

9.5 Ownership of Life Insurance Policies. The Company may, but is not obligated
to, purchase life insurance policies to assist it in meeting it obligation to
pay benefits under the Plan. The Company will retain all incidents of ownership
in such policies.

As a condition of participation in the Plan, the Participant shall agree that
the Company, at its expense, is permitted to purchase life insurance on the life
of the Participant.

9.6 Receipt or Release. Any payment to a Participant or the Participant’s
beneficiary in accordance with the provisions of this Plan shall to the extent
thereof, be in full satisfaction of all claims for benefits under this Plan
against the Committee and the Company. The Committee may require such
Participant or beneficiary to execute a receipt and release to such effect. Any
failure to execute this receipt and release by the Participant or beneficiary
will result in complete forfeiture of benefits under this Plan.

Article 10. Withholding of Taxes

All awards under the Plan are subject to withholding of all applicable taxes.
There shall be deducted from each payment made under this Plan or any other
compensation payable by the Company to the Participant (or his or her
beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment under this Plan. The Company shall have the right to
reduce any payment (or any other compensation) by the amount of cash sufficient
to provide the amount of said taxes.

By electing to make a deferral under this Plan, the Participant authorizes any
required withholding from, at the Company’s election, distributions and any
other amounts payable to the Participant, and the Participant otherwise agrees
to make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with payments from this Plan. Unless the tax withholding
obligations of the Company and its subsidiaries are satisfied, the Company shall
have no obligation to make distributions under this Plan. The Committee, in its
discretion, and subject to such requirements as the Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant.

Article 11. Amendment and Termination

This Plan may be amended at any time and in any respect by the Company, provided
that the Company may not unilaterally reduce the balance of any individual’s
account without his/her consent. Notwithstanding any provision of the Plan to
the contrary, in the event that the Company determines that any provision of the
Plan may cause amounts deferred under the Plan to become immediately taxable to
any participating employee under Section 409A of the Code, and related guidance,
the Company may (i) adopt such amendments to the Plan and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Company determines necessary or appropriate to preserve the intended tax
treatment of the Plan benefits provided by the Plan and/or (ii) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A of the Code, and related guidance.

The Plan may be frozen at any time by the Company. In the event that the Plan is
frozen, benefits shall be held in the Plan and paid out in accordance with the
terms of the Plan.

 

13



--------------------------------------------------------------------------------

The Plan may be terminated at any time by the Company, provided that, to the
extent required by Section 409A of the Code and its regulations and other
guidance thereunder: (i) all other account balance plans and arrangements
maintained by the Company are terminated with respect to all Participants,
(ii) no payments, other than those otherwise payable under the terms of the Plan
absent a termination of the Plan, are made within 12 months of the termination
of the Plan, (iii) all payments are made within 24 months of the termination of
the Plan, and (iv) the Company does not adopt another deferred compensation plan
with an account balance feature at any time for a period of five years following
the date of termination of the Plan.

The Committee may determine that a Participant shall no longer be a Participant
in the Plan. If the Committee terminates a Participant’s participation in the
Plan, then the Participant’s benefits shall be paid in accordance with the terms
of this Plan.

Article 12. Miscellaneous

12.1 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail to the Senior Vice President – Human
Resources at the principal office of the Company at 935 First Avenue, King of
Prussia, PA 19406. Notice mailed to a Participant shall be at such address as is
given in the records of the Company. Notices shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

12.2 Nontransferability. Participant’s rights to deferred amounts,
contributions, and investment gains and losses credited thereon under the Plan
may not be sold, transferred, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. In no event shall
the Company make any payment under the Plan to any assignee or creditor of a
Participant.

12.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

12.4 Costs of the Plan. Except as determined by the Committee, all costs of
implementing and administering the Plan shall be borne by the Company.

12.5 Status under ERISA. The Plan is intended to be an unfunded “top hat” plan
which is maintained primarily to provide deferred compensation benefits for a
select group of “management or highly compensated employees” within the meaning
of Sections 201, 301, and 401 of ERISA, and to therefore be exempt from the
provisions of Parts 2, 3, and 4 of Title I of ERISA.

12.6 Applicable Law. The Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

12.7 Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

12.8 Scrivener’s Error. Notwithstanding any other provision of this Plan to the
contrary, if there is a scrivener’s error in properly transcribing this Plan
document, it shall not be a violation of the Plan terms to operate the Plan in
accordance with its proper provisions, rather than in accordance with the terms
of the Plan document, pending correction of the Plan document through an
amendment. In addition, any provisions of the Plan document improperly added as
a result of scrivener’s error shall be considered null and void as of the date
such error occurred.

 

14



--------------------------------------------------------------------------------

12.9 Compliance with Section 409A of the Code. This Plan is intended to comply
with the requirements of Section 409A of the Code and regulations and other
guidance thereunder. The Committee shall interpret the Plan provisions in a
manner consistent with the requirements of Section 409A of the Code and
regulations and other guidance thereunder. To the extent one or more provisions
of this Plan do not comply with Section 409A of the Code, such provision shall
be automatically and immediately voided, and shall be amended as soon as
administratively feasible and shall be administered to so comply.

 

15



--------------------------------------------------------------------------------

APPENDIX A

CLAIMS PROCEDURES

The following claims procedures shall apply for all benefits payable under the
Plan except for Disability benefits. The claims procedures applicable to
Disability benefits are set forth on Appendix B.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).

(b) Adverse Benefit Determination. In the event that any application for
benefits receives an Adverse Benefit Determination, as defined in Appendix B,
the Plan Administrator must provide the applicant with written or electronic
notice of the Adverse Benefit Determination, and of the applicant’s right to
review the Adverse Benefit Determination. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of Adverse Benefit
Determination will be set forth in a manner designed to be understood by the
applicant and will include the following:

(i) the specific reason or reasons for the Adverse Benefit Determination;

(ii) references to the specific Plan provisions upon which the Adverse Benefit
Determination is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review of the claim, as described below.

This notice of an Adverse Benefit Determination will be given to the applicant
within a reasonable period of time, but not later than ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time; in which case the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s representative) for whom
there is an Adverse Benefit Determination may appeal the Adverse Benefit
Determination by submitting a request for a review to the Plan Administrator
within sixty (60) days after the date of the Adverse Benefit Determination. A
request for a review shall be in writing and shall be addressed to the Plan
Administrator.

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant

 

1



--------------------------------------------------------------------------------

to submit) written comments, documents, records and other information relating
to his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
the Relevant Records, as defined in Appendix B. The review shall take into
account all Relevant Records and other information submitted by the applicant
(or his or her representative) relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within a reasonable period of time, but not later than sixty (60) days
after receipt of the request, unless special circumstances require an extension
of time (not to exceed an additional sixty (60) days), for processing the
request for a review. If an extension for review is required, written notice of
the extension will be furnished to the applicant within the initial sixty
(60) day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. If the extension of
review is due to the applicant’s failure to submit information necessary to
decide a claim, the period for making the decision on review shall be tolled
from the date on which the notification of the extension is sent to the
application until the date on which the applicant responds to the request for
additional information.

(e) Denial of Appeal. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor. In the event of an
Adverse Benefit Determination by the Plan Administrator that confirms the
original Adverse Benefit Determination, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the Adverse Benefit Determination;

(ii) references to the specific Plan provisions upon which the Adverse Benefit
Determination is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all Relevant Records; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(f) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(g) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described above, (ii) has been notified by the
Plan Administrator that the application is denied, (iii) has filed a written
request for a review of the application in accordance with the appeal procedure
described above, and (iv) has been notified in writing that the Plan
Administrator has denied the appeal.

 

2



--------------------------------------------------------------------------------

APPENDIX B

DISABILITY CLAIMS PROCEDURES

The following claim procedures shall apply only for Disability benefits payable
under the Plan. An Authorized Representative may act on a Claimant’s behalf in
pursuing a benefit claim or appeal of an Adverse Benefit Determination.

1. Definitions.

A. “Adverse Benefit Determination” means any of the following:

(ii) a denial, reduction, or termination of a benefit by the Plan, or a failure
of the Plan to provide or make payment (in whole or in part) for a benefit; and

(iii) a denial, reduction, or termination of a benefit by the Plan, or a failure
of the Plan to provide or make payment (in whole or in part) for a benefit
resulting from the application of any utilization review.

B. “Authorized Representative” means an individual who is authorized to
represent a Claimant with respect to any claims or appeals filed pursuant to
these procedures. Whether an individual is an Authorized Representative will be
determined by the Plan Administrator in accordance with reasonable procedures
established by the Plan.

C. “Claimant” means a Participant or his or her beneficiary who has submitted a
claim for benefits in accordance with these claims procedures.

D. “Disability Claim” means a claim for benefits under the Plan for which the
claimant must show disability and the Plan Administrator must find make a
determination of disability in order for the Claimant to receive benefits.

E. “Health Care Professional” means a physician or other health care
professional who is licensed, accredited, or certified to perform specified
health services consistent with applicable state law.

F. “Relevant Records” means any document, record, or other information that:

(i) the Plan Administrator relied upon in making a benefit determination for the
Claimant’s claim;

(ii) was submitted, considered, or generated in the course of making the benefit
determination for a claim, without regard to whether such document, record, or
other information was relied upon in making the benefit determination;

(iii) demonstrates compliance with the administrative processes and safeguards
required pursuant to Department of Labor Regulations in making the benefit
determination for a claim; or

 

1



--------------------------------------------------------------------------------

(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for a Claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

2. Claims Procedure- Disability Claims. In the case of a Disability Claim, the
Plan Administrator will notify the Claimant of the Plan’s Adverse Benefit
Determination within a reasonable time, but not later than forty-five (45) days
after the Plan receives the claim. The Plan may extend this period for up to
thirty (30) days, provided that the Plan Administrator both (i) determines that
such an extension is necessary due to matters beyond the control of the Plan,
and (ii) notifies the Claimant, prior to the expiration of the initial
forty-five (45) day period, of the circumstances requiring the extension of time
and the date by which the Plan expects to make a decision.

If, prior to the end of the first thirty (30) day extension period, the Plan
Administrator determines that, due to matters beyond the control of the Plan, a
decision cannot be rendered within the first thirty (30) day extension period,
the period for making a determination may be extended for an additional thirty
(30) days. Such additional extension is permitted only if (i) the Plan
Administrator notifies the Claimant, prior to the end of the first thirty
(30) day extension, of the circumstances requiring the second thirty (30) day
extension and (ii) the Plan Administrator notifies the Claimant of the date the
Plan expects to render the decision.

Any notice of extension will explain the standards on which the Claimant’s
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve these issues. A
Claimant will be given at least forty-five (45) days to provide the requested
information.

3. Calculating Time Periods For Claims Procedure. The time within which a
benefit determination is required to be made will begin at the time a claim is
filed in accordance with these procedures, without regard to whether all the
information necessary to make a benefit determination accompanies the filing. In
the event that the time within which a benefit determination is required to be
made is extended due to the Claimant’s failure to submit information necessary
to decide a claim, the period for making the benefit determination will be
suspended from the date on which the Plan Administrator sends the notification
of extension to the Claimant until the date on which the Claimant responds to
the request for additional information.

4. Notice of Benefit Determination. The Plan Administrator will provide the
Claimant with written or electronic notification of any Adverse Benefit
Determination. If the notice of an Adverse Benefit Determination is provided
electronically, such notice will comply with the standards imposed by the
Department of Labor Regulations.

Any notice of Adverse Benefit Determination will set forth, in a manner
calculated to be understood by the Claimant:

A. the specific reason or reasons for the Adverse Benefit Determination;

B. references to the specific Plan provisions on which the Adverse Benefit
Determination is based;

C. a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

2



--------------------------------------------------------------------------------

D. a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review; and

E. if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, either (i) the specific
rule, guideline, protocol, or other similar criterion, or (ii) a statement that
such a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Benefit Determination and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
Claimant upon request.

5. Review Procedure. If the Claimant receives an Adverse Benefit Determination,
the Claimant may appeal the Adverse Benefit Determination within one hundred
eighty (180) days after the Claimant’s receipt of the notice of Adverse Benefit
Determination. The Claimant must make any appeal in writing. The appeal must be
addressed to the Review Panel of the Plan Administrator.

During the one hundred eighty (180) day period, the Claimant may:

A. submit written comments, documents, records, and other information relating
to the claim for benefits; and

B. request and receive, free of charge, reasonable access to, and copies of, all
Relevant Records.

The Review Panel shall consist of one or more individuals who are neither the
individuals who made the initial Adverse Benefit Determination, nor the
subordinate of any of such individuals. The review of the Claimant’s appeal will
not give deference to the initial Adverse Benefit Determination. The review will
take into account all comments, documents, records, and other information that
the Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

In deciding the appeal of an Adverse Benefit Determination that is based in
whole or in part on a medical judgment, the Review Panel will consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment. Such health care
professional must be an individual who is neither the individual who was
consulted in connection with the initial Adverse Benefit Determination, nor the
subordinate of such individual.

The Review Panel will provide the Claimant with the identification of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the Claimant’s Adverse Benefit Determination, without regard to whether the
advice was relied upon in making the benefit determination.

6. Timing of Notice of Benefit Determination on Review. In the case of a
Disability Claim, the Plan Administrator will notify the Claimant of the Plan’s
benefit determination on review within a reasonable period, but not later than
forty-five (45) days after the Plan receives the Claimant’s request for review
of an Adverse Benefit Determination. The Plan Administrator may extend this
period for up to an additional forty-five (45) days if the Plan Administrator
determines that special circumstances exist, such as the need to hold a hearing.

If the Plan Administrator determines that an extension is required, the Plan
Administrator will provide the Claimant written notice of the extension before
the end of the initial forty-five (45) day period. The extension notice will
describe the special circumstances requiring the extension and the date by which
the Plan expects to make a decision on the Claimant’s appeal.

 

3



--------------------------------------------------------------------------------

7. Calculating Time Periods for Review Procedure. The period of time within
which a benefit determination on review is required to be made shall begin at
the time an appeal is filed in accordance with subsection (e), without regard to
whether all the information necessary to make a benefit determination on review
accompanies the filing.

8. Notice of Benefit Determination on Review. The Plan Administrator will
provide the Claimant with written or electronic notification of the Plan’s
benefit determination on review. Any electronic notification shall comply with
the Department of Labor Regulations.

In the case of an Adverse Benefit Determination, the notification will set
forth, in a manner calculated to be understood by the Claimant:

A. the specific reason or reasons for the Adverse Benefit Determination;

B. reference to the specific Plan provisions on which the benefit determination
is based;

C. a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all Relevant Records;

D. a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA; and

E. if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the Adverse Benefit Determination and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided free of charge to the
Claimant upon request.

9. Administration. The Administrator will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Administrator
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial of benefits to do so at the
applicant’s own expense.

10. Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the Claimant (i) has submitted a written application for benefits
in accordance with the procedures described above, (ii) has been notified by the
Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with the appeal procedure
described above, and (iv) has been notified in writing that the Administrator
has denied the appeal.

 

4